 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   EUGENE KORTE,                                    No. 2:19-cv-02428-TLN-KJN

12                     Plaintiff,                     ORDER

13          v.
14   STATE OF CALIFORNIA, et al.,
15
                       Defendants.
16

17

18          Plaintiff Eugene Korte (“Plaintiff”), proceeding pro se, brings this civil action. The

19   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21          On January 7, 2020, the magistrate judge filed findings and recommendations which were

22   served on the parties and which contained notice that any objections to the findings and

23   recommendations were to be filed within fourteen (14) days. (ECF No. 3.) On January 15, 2020,

24   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 4.)

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the Court
                                                     1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations filed on January 7, 2020 (ECF No. 3), are

 9              adopted in full;

10          2. This action is DISMISSED, with prejudice; and

11          3. The Clerk of Court is directed to close this case.

12          IT IS SO ORDERED.

13   Dated: January 21, 2020

14

15

16                                      Troy L. Nunley
                                        United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
